 

Exhibit 10.28

 

*   Represents confidential information for which Ariba, Inc. is seeking
confidential treatment with the Securities and Exchange Commission

 

 

 

Ariba, Inc.

807 11th Avenue

Sunnyvale, CA 94089

 

September 6, 2002

 

Michael Schmitt

807 11th Avenue

Sunnyvale, CA 94089

 

 

Dear Michael:

 

For good and valuable consideration, Ariba, Inc. (the “Company”) is pleased to
offer you the following severance arrangement:

 

1.    Severance Pay.    If the Company terminates your employment for any reason
other than Cause or Permanent Disability, then the Company will continue to pay
your cash compensation for a period of 12 months following the termination of
your employment (the “Continuation Period”). For this purpose, your “cash
compensation” will be deemed to be the sum of:

 

(a)    Your base salary at the rate in effect at the time of the termination of
your employment; plus

 

(b)    The lesser of (i) the sum of your actual bonuses for the last four
completed fiscal quarters preceding the termination of your employment or (ii)
your target bonuses for those four completed fiscal quarters.

 

Your cash compensation will be paid in accordance with the Company’s standard
payroll procedures.

 

However, this Paragraph 1 will not apply unless you (a) sign a general release
of claims (in a form prescribed by the Company) of all known and unknown claims
that you may then have against the Company or persons affiliated with the
Company and (b) have returned all Company property. In addition, all payments
under this Paragraph 1 will be discontinued immediately if you fail to comply
with Paragraph 2, 3, 4 or 5 below.

 

“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) a material breach of any agreement between you
and the Company, (c) a material failure to comply with the Company’s written
policies or rules, (d) a conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State, (e) gross negligence
or willful misconduct or (f) a continued failure to perform assigned duties
after receiving written notification of the failure from the Company’s Chief
Executive Officer. The



--------------------------------------------------------------------------------

Michael Schmitt

September 6, 2002

Page 2

 

foregoing is not an exclusive list of all acts or omissions that the Company may
consider as grounds for your termination without Cause.

 

“Permanent Disability” means that you are unable to perform the essential
functions of your position, with or without reasonable accommodation, for a
period of at least 120 consecutive days because of a physical or mental
impairment.

 

2.    Non-Solicitation.    While you render services to the Company and during
the Continuation Period (if any), you agree that you will not directly or
indirectly, personally or through others, solicit or attempt to solicit the
employment of any employee of the Company or any of the Company’s affiliates,
whether on your own behalf or on behalf of any other person or entity. The term
“employment” for purposes of this Paragraph 2 means to enter into an arrangement
for services as a full-time or part-time employee, independent contractor, agent
or otherwise. You and the Company agree that this provision is reasonably
enforced as to any geographic area in which the Company conducts its business.

 

3.    Non-Competition.    While you render services to the Company and during
the Continuation Period (if any), you agree that you will not:

(a)    Directly or indirectly, individually or in conjunction with others,
engage in activities that compete with the Company or work for any entity that
is part of the Company’s Market;

 

(b)    Solicit, serve, contract with or otherwise engage any existing or
prospective customer, client or account of the Company on behalf of any entity
that is part of the Company’s Market; or

 

(c)    Cause or attempt to cause any existing or prospective customer, client or
account of the Company to divert from, terminate, limit or in any manner modify,
or fail to enter into, any actual or potential business relationship with the
Company.

 

You and the Company agree that this provision is reasonably enforced with
reference to any geographic area in which the Company maintains any such
relationship. For purposes of this Paragraph 3, the Company’s “Market” means (i)
all companies that derive their revenue primarily from e-procurement software
sales or sales of software or services aiding companies in sourcing activities;
and (ii) those companies set forth on Exhibit A hereto. You and the Company
agree that the Company’s Market is global in scope.

 

You and the Company further agree that if any provision set forth in this
paragraph is not enforceable under the laws of the state in which you are
employed following the termination of your employment with the Company, nothing
in this Agreement shall prohibit you from engaging in such lawful conduct;
provided however, that if you elect to do so your rights to any of the severance
pay set forth in section 1 above shall be discontinued immediately.



--------------------------------------------------------------------------------

Michael Schmitt

September 6, 2002

Page 3

 

 

4.    Cooperation and Non-Disparagement.    You agree that, during the
Continuation Period, you will cooperate with the Company in every reasonable
respect and will use your best efforts to assist the Company with the transition
of your duties to your successor. You further agree that, during the
Continuation Period, you will not in any way or by any means disparage the
Company, the members of the Company’s Board of Directors or the Company’s
officers and employees.

 

5.    Disclosure.    You agree that, during the Continuation Period, you will
inform any new employer or other person or entity with whom you enter into a
business relationship, before accepting employment or entering into a business
relationship, of the existence of Paragraphs 2, 3 and 4 above.

 

6.    Employment Relationship.    Notwithstanding the foregoing, employment with
the Company is for no specific period of time. Your employment with the Company
is “at will,” meaning that either you or the Company may terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this offer.
This is the full and complete agreement between you and the Company on this
term. Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the Chief Executive Officer of the Company.

 

7.    Withholding Taxes.    All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

8.    Entire Agreement.    This letter agreement supersedes and replaces any
prior agreements, representations or understandings, whether written, oral or
implied, between you and the Company with respect to the subject matter hereof.

 

9.    Severability.    If any provision of this letter agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then that provision
will be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if the provision cannot be so amended
without materially altering the intention of the parties, then the provision
will be stricken and the remainder of this letter agreement will continue in
full force and effect. If any provision of this letter agreement is rendered
illegal by any present or future statute, law, ordinance or regulation
(collectively, the “Law”), then that provision will be curtailed or limited only
to the minimum extent necessary to bring the provision into compliance with the
Law. All the other terms and provisions of this letter agreement will continue
in full force and effect without impairment or limitation.

 

10.    Arbitration.    You and the Company agree to waive any rights to a trial
before a judge or jury and agree to arbitrate before a neutral arbitrator any
and all claims or disputes arising out of



--------------------------------------------------------------------------------

Michael Schmitt

September 6, 2002

Page 4

 

this letter agreement and any and all claims arising from or relating to your
employment with the Company, including (but not limited to) claims against any
current or former employee, director or agent of the Company, claims of wrongful
termination, retaliation, discrimination, harassment, breach of contract, breach
of the covenant of good faith and fair dealing, defamation, invasion of privacy,
fraud, misrepresentation, constructive discharge or failure to provide a leave
of absence, or claims regarding commissions, stock options or bonuses,
infliction of emotional distress or unfair business practices.

 

The arbitrator’s decision must be written and must include the findings of fact
and law that support the decision. The arbitrator’s decision will be final and
binding on both parties, except to the extent applicable law allows for judicial
review of arbitration awards. The arbitrator may award any remedies that would
otherwise be available to the parties if they were to bring the dispute in
court. The arbitration will be conducted in accordance with the National Rules
for the Resolution of Employment Disputes of the American Arbitration
Association; provided, however that the arbitrator must allow the discovery
authorized by the California Arbitration Act or the discovery that the
arbitrator deems necessary for the parties to vindicate their respective claims
or defenses. The arbitration will take place in Santa Clara County or, at your
option, the county in which you primarily worked with the Company at the time
when the arbitrable dispute or claim first arose.

 

You and the Company will share the costs of arbitration equally, except that the
Company will bear the cost of the arbitrator’s fee and any other type of expense
or cost that you would not be required to bear if you were to bring the dispute
or claim in court. Both the Company and you will be responsible for their own
attorneys’ fees, and the arbitrator may not award attorneys’ fees unless a
statute or contract at issue specifically authorizes such an award.

 

This arbitration provision does not apply to (a) workers’ compensation or
unemployment insurance claims or (b) claims concerning the validity,
infringement or enforceability of any trade secret, patent right, copyright or
any other trade secret or intellectual property held or sought by either you or
the Company (whether or not arising under the Proprietary Information and
Inventions Agreement between you and the Company).

 

If an arbitrator or court of competent jurisdiction (the “Neutral”) determines
that any provision of this arbitration provision is illegal or unenforceable,
then the Neutral shall modify or replace the language of this arbitration
provision with a valid and enforceable provision, but only to the minimum extent
necessary to render this arbitration provision legal and enforceable.

 

* * * * *

 

You may indicate your agreement with these terms and accept this offer by
signing and dating both the enclosed duplicate original of this letter agreement
and returning them to me. This offer, if not accepted, will expire at the close
of business on                                          , 2002.



--------------------------------------------------------------------------------

Michael Schmitt

September 6, 2002

Page 5

 

 

Very truly yours,

Ariba, Inc.

By:

 

/s/    ROBERT M. CALDERONI

--------------------------------------------------------------------------------

Title:

 

Chief Executive Officer

 

 

I have read and accept this employment offer:

 

/s/    MICHAEL SCHMITT

--------------------------------------------------------------------------------

Signature of Michael Schmitt

Dated:

 

September 6, 2002

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Michael Schmitt

September 6, 2002

Page 6

 

 

Exhibit A

 

 

[*]

 

*   Represents confidential information for which Ariba, Inc. is seeking
confidential treatment with the Securities and Exchange Commission.